Order entered November 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00582-CV

                   IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                                     ORDER

      We REINSTATE this appeal.

      In compliance with this Court’s order dated October 28, 2020, a

supplemental clerk’s record has been filed containing the trial court’s findings of

fact following a hearing to determine whether a hearing was held on October 14,

2019 and, if so, the identity of the court reporter who recorded the hearing. The

trial court found that a hearing was held on October 14th and that visiting court

reporter Wendell Sheffield, IV recorded the hearing.

      We ORDER Mr. Sheffield to file the reporter’s record of the October 14th

hearing on or before December 7, 2020.
      We ORDER visiting court reporter Jayne Godfrey to file the reporter’s

record of the hearing held on November 6, 2020 on or before November 25, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to Mr.

Sheffield, Ms. Godfrey, and, all parties.

                                            /s/   BILL WHITEHILL
                                                  JUSTICE